DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-15 are pending in this application.

Priority
3.         Acknowledgment is made that this application is a national stage filing under 35 U.S.C. 371 of international application no. PCT/US2018/053715 filed on 10/01/2018.
            
Drawings
4.        The drawing has been filed on 12/30/2020 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 12/30/2020 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

              Claim Rejections - 35 USC § 102
6.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




7.        Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui, US Pub 2017/0087883.
            As to claims 1, 13 [independent], Matsui teaches a non-transitory machine readable medium [fig. 1, elements 101-102, 104; 0047] storing instructions executable by a processing resource to [fig. 1, elements 101-102, 104; 0047-0048  Matsui teaches that the one of the memories 102 stored applications/programs to be read out by processor 101 to implement image processing functions]: 
            assert a low print media level notification responsive to a determination that a first amount of print media in a media receptacle of an imaging device is less than a set value [figs. 5, element 53; figs. 9, 12, steps 402 “NO”, 402a-b, 405; 0064, 0119-0127, 0129-0131, 0168-0170  Matsui teaches that the notification is for the controller and the user to update the results of remaining amount of the print sheets related to first sheet feed tray (i.e. remaining sheets before printing denoted as “PA1”) in sheet feed tray which is less than the set value corresponding to the set value (can be interpreted as first threshold value or second threshold value) is necessary and issued]; 
             detect a second amount of print media in the media receptacle of the imaging device [figs. 5, 8 & fig. 9, steps 404-405; 0119-0127  Matsui teaches that the controller 100 detect the second amount of remaining sheets (i.e. current remaining sheets after printing denoted as “PN1”), and determined to be less than the set value (can be interpreted as the first or second threshold value) and greater than the selectable print media value (i.e. the selectable value can be interpreted as “0”), then the notification is for user to update the results of remaining amount of the print sheets in the sheet feed tray is necessary and issued (see at least fig. 8)]; 
              compare the second amount of print media to a print media threshold that is based on the set value and a selectable print media value [figs. 5, 8 & fig. 9, steps 404-405; 0119-0127  Matsui teaches that the controller 100 detected the second amount of remaining sheets (i.e. current remaining sheets after printing denoted as “PN1”), and compared the second remaining sheets with the threshold value based on the first or second threshold value. The controller determined the remaining sheets related to the second amount of remaining sheets determined to be less than the set value (can be interpreted as the first or second threshold value) and greater than the selectable print media value (i.e. the selectable value can be interpreted as “0”), then the notification is for user to update the results of remaining amount of the print sheets in the sheet feed tray is necessary and issued (see at least fig. 8)]; and
              maintain the low print media level notification responsive to a determination that the detected second amount of print media is less than the print media threshold [figs. 5, 8 & fig. 9, steps 404-405; 0119-0127  Matsui teaches that the controller 100 detect the second amount of remaining sheets (i.e. current remaining sheets after printing denoted as “PN1”), and compared the second remaining sheets with the threshold value based on the first or second threshold value. The controller determined the remaining sheets related to the second amount of remaining sheets determined to be less than the set value (can be interpreted as the first or second threshold value) and greater than the selectable print media value (i.e. the selectable value can be interpreted as “0”), then the notification is for user to update the results of remaining amount of the print sheets in the sheet feed tray is necessary and issued (see at least fig. 8)].
                            As to claim 2 [dependent from claim 1], Matsui teaches instructions to maintain the low print media level notification responsive to a determination that the detected second amount of print media is greater than the set value but less than the print media threshold [fig. 9, steps 404-405; 0119-0127  Matsui teaches that the controller 100 detected the second amount of remaining sheets (i.e. current remaining sheets after printing denoted as “PN1”), and compared the second remaining sheets with the threshold value based on the first or second threshold value corresponding to the print media threshold. The controller determined the remaining sheets related to the second amount of remaining sheets determined to be less than the set value (can be interpreted as the first or second threshold value) and greater than the selectable print media value (i.e. the selectable value can be interpreted as “0”), then the notification is for user to update the results of remaining amount of the print sheets in the sheet feed tray is necessary and issued (see at least fig. 8)].              As to claim 3 [dependent from claim 2], Matsui teaches instructions to maintain an estimated amount of print media included in the imaging device as the first figs. 9, 12, steps 402 “NO”, 402a-b, 405; 0064, 0119-0127, 0129-0131, 0168-0170  Matsui teaches that the remaining amount of the print sheets related to first sheet feed tray (i.e. remaining sheets before printing denoted as “PA1”) in sheet feed tray which is more than the set value (can be interpreted as the first threshold value or the second threshold value)].              As to claim 4 [dependent from claim 1], Matsui teaches instructions to de-assert the low print media level notification responsive to the determination that the detected second amount of print media is greater than the print media threshold [fig. 9, step 404 “NO”; 0119-0127  Matsui teaches that the controller 100 detected the second amount of remaining sheets (i.e. current remaining sheets after printing denoted as “PN1”), and compared the second remaining sheets with the threshold value based on the first or second threshold value corresponding to the print media threshold. The controller determined the remaining sheets related to the second amount of remaining sheets determined to be more than the set value (can be interpreted as the first or second threshold value), then the notification is for user to update the results of remaining amount of the print sheets in the sheet feed tray is not issued].               As to claim 5 [dependent from claim 4], Matsui teaches instructions responsive to the determination that the detected second amount of print media is greater than the print media threshold to [fig. 9, step 404 “NO”; 0119-0127  Matsui teaches that the controller 100 detect the second amount of remaining sheets (i.e. current remaining sheets after printing denoted as “PN1”), and compared the second remaining sheets with the threshold value based on the first or second threshold value corresponding to the print media threshold. The controller determined the remaining sheets related to the second amount of remaining sheets determined to be more than the set value (can be interpreted as the first or second threshold value), then the notification is for the controller 100 is issued to update the results of remaining amount of the print sheets in the sheet feed tray]:
             update an estimated amount of print media in an imaging device to the second amount of print media [fig. 9, step 404 “NO”; 0119-0127  Matsui teaches that the controller 100 detected the second amount of remaining sheets (i.e. current remaining sheets after printing denoted as “PN1”), and compared the second remaining sheets with the threshold value based on the first or second threshold value corresponding to the print media threshold. The controller determined the remaining sheets related to the second amount of remaining sheets determined to be more than the set value (can be interpreted as the first or second threshold value), then the notification is for the controller 100 is issued to update the results of remaining amount of the print sheets in the sheet feed tray]; and 
             assert a normal print media level notification [fig. 9, step 404 “NO”; 0119-0127  Matsui teaches that the controller 100 detected the second amount of remaining sheets (i.e. current remaining sheets after printing denoted as “PN1”), and compared the second remaining sheets with the threshold value based on the first or second threshold value corresponding to the print media threshold. The controller determined the remaining sheets related to the second amount of remaining sheets determined to be more than the set value (can be interpreted as the first or second threshold value), then the notification is for the controller 100 is issued to update the results of remaining amount of the print sheets in the sheet feed tray].               As to claim 6 [dependent from claim 1], Matsui teaches wherein a value of the selectable print media value is greater than an amount of variance of a sensor [fig. 9, step 404 “NO”; 0119-0127  Matsui teaches that the controller 100 detected the second amount of remaining sheets (i.e. current remaining sheets after printing denoted as “PN1”), and compared the second remaining sheets with the threshold value based on the first or second threshold value corresponding to the print media threshold. The controller determined the remaining sheets related to the second amount of remaining sheets determined to be more than the set value (can be interpreted as the first or second threshold value), then the notification is for the controller 100 is issued to update the results of remaining amount of the print sheets in the sheet feed tray]. 

               As to claim 7 [independent], However, the independent claim 7 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claim 7 would be rejected based on same rationale as applied to the independent claim 1.
               As to claim 8 [dependent from claim 7], Matsui teaches wherein the set 0119  Matsui teaches that the threshold value is not selectable by user and it is set in advance].               As to claim 8 [dependent from claim 7], Matsui teaches wherein the selectable print media value has a value that is 30 percent or greater of the set value [0119  Matsui teaches that the threshold value is not selectable by user and it is set in advance, and it is set an amount within 10-17% of maximum amount of sheet].               As to claim 10 [dependent from claim 7], Matsui teaches instructions to detect the first amount of print media in the imaging device responsive to receipt of a print job [              figs. 9, 12, steps 402 “NO”, 402a-b, 405; 0064, 0119-0127, 0129-0131, 0168-0170  Matsui teaches that the remaining amount of the print sheets related to first sheet feed tray (i.e. remaining sheets before printing denoted as “PA1”) in sheet feed tray which is more than the set value (can be interpreted as the first threshold value or the second threshold value) to perform the print job].                As to claim 11 [dependent from claim 10], Matsui teaches instructions to detect an amount of print media in the imaging device following generation of each sheet of print media included in a print job [figs. 9, 12, steps 402 “NO”, 402a-b, 405; 0064, 0119-0127, 0129-0131, 0168-0170  Matsui teaches that the remaining amount of the print sheets related to first sheet feed tray (i.e. remaining sheets before printing denoted as “PA1”) in sheet feed tray which is more than the set value can be interpreted as the first threshold value or the second threshold value) to perform the print job].                As to claim 12 [dependent from claim 7], Matsui teaches wherein the instructions to maintain include instructions to assert, de-assert, or maintain a signal to maintain the low print media level notification [figs. 5, element 53; figs. 9, 12, steps 402 “NO”, 402a-b, 405; 0064, 0119-0127, 0129-0131, 0168-0170  Matsui teaches that the notification is for the controller and the user to update the results of remaining amount of the print sheets related to first sheet feed tray (i.e. remaining sheets before printing denoted as “PA1”) in sheet feed tray which is less than the set value corresponding to the set value (can be interpreted as first threshold value or second threshold value) is necessary and issued].              As to claim 14 [dependent from claim 13], Matsui teaches wherein the controller is to maintain the first amount of print media as an amount of print media in the imaging device responsive to the determination that the second amount of print media is less than the print media threshold [fig. 9, steps 401-404 “Yes”; 0119-0127  Matsui teaches that the controller 100 detected the second amount of remaining sheets (i.e. current remaining sheets after printing denoted as “PN1”), and compared the second remaining sheets with the threshold value based on the first or second threshold value corresponding to the print media threshold. The controller determined the remaining sheets related to the second amount of remaining sheets determined to be more than the set value (can be interpreted as the first or second threshold value), while the controller 100 detected that the remaining amount of the print sheets related to first sheet feed tray (i.e. remaining sheets before printing denoted as “PA1”) in sheet feed tray which is more than the set value (can be interpreted as the first threshold value or the second threshold value)].                As to claim 15 [dependent from claim 13], Matsui teaches wherein the sensor is an optical sensor, a mechanical sensor including a flag or other indicator, or combinations thereof [fig. 1, elements 66a-b; 0035].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/HARIS SABAH/Examiner, Art Unit 2674